Peters, C. J.
A road was was laid out by county commissioners in the towns of Greene and Leeds. Greene was content with the proceeding, but Leeds appealed from it. Under the appeal, .a committee was appointed who reported that the proceedings of the commissioners be affirmed.- Leeds excepts to the order of -.the court accepting the report.
*535It is objected that the committee gave no notice to the town of Greene. None was necessary to the inhabitants of that town. They stood in the condition of a defaulted defendant, made no appeal, and had no after interest in the litigation. They were, presumably, satisfied with the road as established by the commissioners. It does not belong to the town of Leeds to speak in behalf of the town of Greene.
It is further objected, that the notice served by the committee upon the town of Leeds was illegal, because not expressly dictated and ordered by court. The objection is not sound. No order of notice appears on the court docket, but the customary notice from the committee was required by the commission to the committee, and the return shows that the notice was given. There is always some presumption of regularity pertaining to the execution of official business. In this matter the presumption is, that the act of the clerk was the act of the court. Appointing the committee was an implied authority to the clerk to issue the customary commission, and accepting the report of the committee ratifies the act.
It is lastly objected against the report of the committee, that one of the committee was an original petitioner for the road. Although of the same name, there is no other evidence that they are the same person. The objection appears to be taken first here, instead of at nisi prius. The persons constituting the committee were agreed upon by the parties with their eyes open, and the appellants are estopped from this objection after their assent has been acted upon, and the mission of the committee consummated.

Exceptions overruled.

Walton, Virgin, Libbey andSYMONDS, JJ., concurred.